Johnson, J.,
delivered the opinion of the Court.
We concur in opinion with the Chancellor, that in the administration of the assets of the defendants’ testator, the complainants are only intitled to rauk with simple contract creditors, as to the balance due them, after deducting the nett proceeds of the sale of the land. Upon the principles of the decree the complainants had a specific lien on the land, and are intitled to the bonds given for the purchase money. The order dismissing the bill was founded on the mistaken supposition, that they were already in their posses*468®rei1!ss‘;ance rendered it necessary that tLo complainaa's chork* como into this Court, end supplies a very edequate reason for the ,-concession, made by comise!, (hat the eosts should Wí °f the fmd‘
It is therefore ordered, and decreed, that the master, or other officer, having the custody of the bonds, do forthwith assign, and deliyer them to the complainants; and that the costs be paid out of the proceeds of the sale of the land. In other respects the decree is affirmed.
O’Neall, J., and Harper J., concurred.

Order modified.